Citation Nr: 0014946	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a compression fracture at C6 with osteophyte 
formation at C5-6, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1997 RO decision that denied a 
rating greater than 40 percent for the veteran's service-
connected post-operative residuals of a compression fracture 
at C6 with osteophyte formation at C5-6.  By this same 
action, service connection was denied for liver disease due 
to exposure to herbicides.  The veteran appealed both issues, 
but later withdrew his appeal of the denial of service 
connection for liver disease when he appeared for a hearing 
held in August 1997.  38 C.F.R. § 20.204(b) (1999).  In 
October 1997, a 50 percent rating, effective August 17, 1990, 
was granted for the service-connected post-operative 
residuals of a compression fracture at C6 with osteophyte 
formation at C5-6.  In July 1999, the Board denied the claim 
for an increased schedular rating.  Thereafter, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2000, the veteran's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's July 1999 decision.  The Court vacated the 
Board's decision in accordance with the joint motion and 
remanded the case to the Board for further action.


REMAND

Various arguments were made in the January 2000 motion as to 
why the Board's July 1999 decision was deficient.  First of 
all, the parties noted, in part, as follows: 

[The veteran] is currently service 
connected for residuals of compression 
fracture of the cervical spine.  The 
regulation governing the evaluation of 
residuals of vertebral fractures notes:

In other cases [involving, residuals 
of vertebral fractures without cord 
involvement] rate in accordance with 
definite limited motion or muscle 
spasm, adding 10 percent for 
demonstrable deformity of vertebral 
body.

38 C.F.R. §[]4.71 a (DC 5285).

A February 1984 VA examination X-ray 
report of the cervical spine revealed the 
C5 and C6 vertebral bodies were abnormal 
in shape, consistent with a history of 
past trauma.  A May 1995 CT revealed 
anterior wedging at C5 and C6.

Remand in this case is necessary for the 
following reasons.  VA examinations have 
reported that both the C5 and C6 
vertebral bodies demonstrate anterior 
wedging and are abnormal in shape 
consistent with a history of past trauma.  
In an October 1997 regional office 
decision, 10 percent, under DC 5285, was 
added to the Appellant's 40 percent under 
DC 5293.  Since the Appellant has 
demonstrated deformity of two cervical 
vertebra[e], remand is necessary to allow 
the Board to make a determination of 
whether an additional 10 percent rating, 
under DC 5285, is in order for each of 
the abnormal vertebra[e], C5 and C6.

In this regard, the Board notes that the record does not 
clearly demonstrate that the veteran has any "deformed" 
vertebral bodies in the cervical spine.  The evidence shows 
only that the C5 and C6 vertebral bodies were thought to be 
abnormal in 

shape (see February 1984 VA x-ray) and that there was 
anterior wedging at C5 and C6, as well as large anterior 
osteophytes at C7 (see May 1995 CT).  Whether this even 
contemplates "deformity" has not clearly been demonstrated 
and requires medical opinion evidence to resolve.  
Consequently, because Diagnostic Code 5285 provides for an 
additional 10 percent on account of a demonstrable deformity 
of a vertebral body, and the parties to the joint motion have 
concluded that the record is inadequate in this regard, the 
Board will remand this case in order to resolve the question 
of whether the veteran has any "deformity."  38 C.F.R. 
§ 4.71a (1999).

Next, the Board notes that the parties to the January 2000 
joint motion observed that disfiguring scars of the head, 
face, or neck are rated in accordance with Diagnostic 
Code 7800.  38 C.F.R. § 4.118 (1999).  It was noted that 
Diagnostic Code 7800 ". . . does not differentiate between 
scars on the anterior or posterior part of the neck . . . 
[and to] . . . evaluate a scar as less disfiguring because it 
is on the posterior area of the neck would be 'using a 
standard that exceeded that found in the regulation.'  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992)."  
Accordingly, because the record does not clearly show the 
degree of disfigurement, if any, a remand for medical opinion 
on this point is also required.  

Consequently, in order to comply with the mandate of the 
January 2000 Court order, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should obtain and associate with the 
record all private and VA treatment 
records relevant to the veteran's claim 
and not already part of the record.  
38 C.F.R. § 3.159 (1999).  The RO should 
try to obtain the x-ray films from the 
February 1984 and May 1995 evaluations.

2.  The veteran should be scheduled for 
VA orthopedic and neurologic evaluations 
to determine the extent of his service-
connected post-operative residuals of a 
compression fracture at C6 with 
osteophyte formation at C5-6.  The 
examiners should review the claims file, 
examine the veteran, and provide findings 
that take into account all functional 
impairments due to his service-connected 
disability.  The examiners should 
identify each functional debility 
legitimately experienced by the veteran 
due to service-connected disability.

a.  X-ray projections of the 
cervical spine should be taken from 
as many angles as is required to 
determine whether the veteran has a 
"deformity" of any vertebral body.  
Any other studies deemed necessary 
to arrive at a definitive opinion on 
this point should also be 
undertaken.  The examiners should 
review any films from the 1984 and 
1995 examinations.  Thereafter, the 
examiners must provide a consensus 
opinion as to whether the C5 or C6 
vertebral body is "deformed."  See 
38 C.F.R. § 4.71a (1999).  The 
opinion must be reconciled with all 
other findings of record, including 
the February 1984 cervical spine x-
ray report which showed C5 and C6 
vertebral bodies being abnormal in 
shape and the May 1995 CT report 
which showed anterior wedging at C5 
and C6, as well as large anterior 
osteophytes at C7.

b.  The examiners should indicate 
whether the veteran's post-operative 
scar is disfiguring and, if so, 
characterize the disfigurement as 
"slight," "moderate," "severe," 
or "producing a marked and 
unsightly deformity of eyelids, 
lips, or auricles."  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 
(1999).  It should be noted whether 
the scar causes complete or 
exceptionally repugnant 
disfigurement.  Id.  

c.  The examiners should state 
whether the veteran's service-
connected disability, including all 
functional impairments found, causes 
problems tantamount to pronounced 
symptoms as described in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 
(1999).  Specific findings should be 
made as to whether the veteran 
experiences symptoms compatible with 
sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to site of diseased 
disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

3.  The RO should re-adjudicate the claim 
for an increased rating.  If any benefit 
sought is not granted, a supplemental 
statement of the case (SSOC) should be 
issued that addresses the RO's 
adjudicatory action and all the evidence 
of record.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to comply with the 
order of the Court.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


